DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 11-10-2021 has been considered.

Drawings
The drawings were received on 03-20-2020. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5 and 12-15 are rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 2 (3-5 and 12-15 are parallel in scope) (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 2 is directed to:
“the control circuitry is configured to determine the wind angle of the airflow about the exterior of the vehicle based on the parameters of the best fit circle according to the following equation: α = tan^-1(-c_y/-c_x)”
The courts have stated ‘‘mathematical formula as such is not accorded the protection of our patent laws”. When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim (see MPEP 2106.04(a)(2)(I, Para. 3)). A claim that recites a numerical formula or equation will be considered as falling within the "mathematical concepts" grouping (see MPEP 2106.04(a)(2)(I, B Para. 1)).

“wherein α is the wind angle of the airflow about the exterior of the vehicle; wherein cx is an x-coordinate of the center of the best fit circle; and wherein cy is a y-coordinate of the center of the best fit circle.”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is 

Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which state of airflow related data is observed and compared in such a manner that judgement is rendered as to the angle of airflow.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“control circuitry”
This is recited at a high level of generality, i.e., as a generic processor/computer performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A)).
This claim is directed to the abstract idea (math).
Conclusion:  Claim 2-5 and 12-15 are directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“control circuitry is configured to estimate/detect/determine” of claims 1-7. “Control Circuitry” will be interpreted as hardware, software, one or more processors, or computer-readable memory encoded with instructions or the equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1).

REGARDING CLAIM 1, Ell (US 20200256888 A1) teaches, a first acoustic transmitter located to transmit a first acoustic signal into airflow about an exterior of a vehicle and located along a first wind angle reference line (Ell (US 20200256888 A1): [ABS] An acoustic air data sensing system includes an acoustic transmitter and a plurality of acoustic receivers. The acoustic transmitter is located to transmit an acoustic signal into airflow about an exterior of a vehicle. Each of the acoustic receivers is located at a respective angle from a wind angle reference line and a respective distance from the acoustic transmitter.); a second acoustic transmitter located to transmit a second acoustic signal into the airflow about the exterior of the vehicle and located along a second wind angle reference line (Ell (US 20200256888 A1): [0015] a second acoustic air data sensing system 10 can be mounted on the aircraft in a second location (e.g., a top or bottom of the aircraft) that enables the second acoustic air data sensing system 10 to measure the relative wind angle corresponding to angle of sideslip of the aircraft. Accordingly, such multiple acoustic air data sensors 10 can provide air data parameter measurements corresponding to both angle of attack and angle of sideslip), the second wind angle reference line offset from the first wind angle reference line by an offset angle (Ell (US 20200256888 A1): [0015] multiple orientations and/or locations to provide relative wind angle measurements corresponding to multiple wind angle reference lines); an array of acoustic receivers (Ell (US 20200256888 A1): [ABS] a plurality of acoustic receivers); wherein the first acoustic transmitter is radially aligned with a first pair of acoustic receivers of the array to define (Ell (US 20200256888 A1): [0012] As illustrated in FIG. 1, each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a respective radial distance r.sub.1, r.sub.2, r.sub.3, and r.sub.n from transmitter T. That is, acoustic receiver R.sub.1 is located at radial distance r.sub.1 from transmitter T, acoustic receiver R.sub.2 is located at radial distance r.sub.2 from transmitter T, acoustic receiver R.sub.3 is located at radial distance r.sub.3 from transmitter T, and acoustic receiver R.sub.n is located at radial distance r.sub.n from transmitter T. The radial distances r.sub.1, r.sub.2, r.sub.3, and r.sub.n can be the same or different distances; [FIG 1] acoustic transmitter is radially aligned with a first pair of acoustic receivers of the array to define a first radial line can be observed.), the first acoustic transmitter is radially aligned with a second pair of acoustic receivers of the array to define a second radial line (Ell (US 20200256888 A1): [0012] As illustrated in FIG. 1, each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a respective radial distance r.sub.1, r.sub.2, r.sub.3, and r.sub.n from transmitter T. That is, acoustic receiver R.sub.1 is located at radial distance r.sub.1 from transmitter T, acoustic receiver R.sub.2 is located at radial distance r.sub.2 from transmitter T, acoustic receiver R.sub.3 is located at radial distance r.sub.3 from transmitter T, and acoustic receiver R.sub.n is located at radial distance r.sub.n from transmitter T. The radial distances r.sub.1, r.sub.2, r.sub.3, and r.sub.n can be the same or different distances; [FIG 1] acoustic transmitter is radially aligned with a second pair of acoustic receivers of the array to define a second radial line can be observed.), and the first acoustic transmitter is radially aligned with a third pair of acoustic receivers of the array to define a third radial line (Ell (US 20200256888 A1): [0012] As illustrated in FIG. 1, each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a respective radial distance r.sub.1, r.sub.2, r.sub.3, and r.sub.n from transmitter T. That is, acoustic receiver R.sub.1 is located at radial distance r.sub.1 from transmitter T, acoustic receiver R.sub.2 is located at radial distance r.sub.2 from transmitter T, acoustic receiver R.sub.3 is located at radial distance r.sub.3 from transmitter T, and acoustic receiver R.sub.n is located at radial distance r.sub.n from transmitter T. The radial distances r.sub.1, r.sub.2, r.sub.3, and r.sub.n can be the same or different distances; [FIG 1] afirst acoustic transmitter is radially aligned with a third pair of acoustic receivers of the array to define a third radial line can be observed.); the first, second, and third radial lines forming respective first angles with the first wind angle reference line and forming a first set of acoustic receiver pairs (Ell (US 20200256888 A1): [0013-0015] Each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a respective angle ?.sub.1, ?.sub.2, ?.sub.3, and ?.sub.n with respect to wind angle reference line 12. That is, acoustic receiver R.sub.1 is located at angle -?.sub.1 (the negative indicating a directional component with respect to wind angle reference line 12), acoustic receiver R.sub.2 is located at angle -?.sub.2 with respect to wind angle reference line 12, acoustic receiver R.sub.3 is located at angle ?3 with respect to wind angle reference line 12, and acoustic receiver R.sub.n is located at angle ?.sub.n with respect to wind angle reference line 12. In some examples, each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a different angle with respect to wind angle reference line 12. In other examples, any two or more of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n can be located at a same angle, but at different radial distances from transmitter T....; [0001] first, second, and third radial lines forming respective first angles with the first wind angle reference line and forming a first set of acoustic receiver pairs can be observed.); wherein the second acoustic transmitter is radially aligned with a fourth pair of (Ell (US 20200256888 A1): [0015] In some examples, multiple acoustic air data sensors 10 can be mounted on or otherwise incorporated into the aircraft, such as at multiple orientations and/or locations to provide relative wind angle measurements corresponding to multiple wind angle reference lines 12. For instance, in certain examples, a first acoustic air data sensing system 10 can be mounted on the aircraft in a first location (e.g., a side of the aircraft) that enables the first acoustic air data sensing system 10 to measure the relative wind angle corresponding to angle of attack of the aircraft, and a second acoustic air data sensing system 10 can be mounted on the aircraft in a second location (e.g., a top or bottom of the aircraft) that enables the second acoustic air data sensing system 10 to measure the relative wind angle corresponding to angle of sideslip of the aircraft. Accordingly, such multiple acoustic air data sensors 10 can provide air data parameter measurements corresponding to both angle of attack and angle of sideslip for operational control of the aircraft.), and the second acoustic transmitter is radially aligned with a sixth pair of acoustic receivers of the array to define a sixth radial line (Ell (US 20200256888 A1): [0012] As illustrated in FIG. 1, each of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n is located at a respective radial distance r.sub.1, r.sub.2, r.sub.3, and r.sub.n from transmitter T. That is, acoustic receiver R.sub.1 is located at radial distance r.sub.1 from transmitter T, acoustic receiver R.sub.2 is located at radial distance r.sub.2 from transmitter T, acoustic receiver R.sub.3 is located at radial distance r.sub.3 from transmitter T, and acoustic receiver R.sub.n is located at radial distance r.sub.n from transmitter T. The radial distances r.sub.1, r.sub.2, r.sub.3, and r.sub.n can be the same or different distances; [FIG 1] acoustic transmitter is radially aligned with a first pair of acoustic receivers of the array to define a first radial line can be observed.); the fourth, fifth, and sixth radial lines forming respective second angles with the second wind angle reference line and forming a second set of acoustic receiver pairs (Ell (US 20200256888 A1): Duplication of parts, limitation addressed [0015]; [FIG. 1]); wherein each of the first, second, and third pairs of acoustic receivers further comprises an inner acoustic receiver that is closer to the first acoustic transmitter and an outer acoustic receiver that is further from the first acoustic transmitter (Ell (US 20200256888 A1): Duplication of parts, limitation addressed [0013-0015]; [FIG. 1]); wherein each of the fourth, fifth, and sixth pairs of acoustic receivers further comprises an inner acoustic receiver that is closer to the second acoustic transmitter and an outer acoustic receiver that is further from the second acoustic transmitter (Ell (US 20200256888 A1): Duplication of parts, limitation addressed [0013-0015]; [FIG. 1]); and wherein the array is positioned to receive both the first and second acoustic signals (Ell (US 20200256888 A1): Duplication of parts, limitation addressed [0013-0015]; [FIG. 1]); and control circuitry configured to: determine, for each of the first and second sets of acoustic receiver pairs, time difference of arrival (TDOA) of the first and second acoustic signals, respectively, from the inner acoustic receiver to the outer acoustic receiver (Ell (US 20200256888 A1): [0029] Delay measurement circuitry 18A-18N can determine the times of flight τ.sub.1, τ.sub.2, τ.sub.3, and τ.sub.n as the difference in time between the reference signal received from acoustic signal generator 16 and the receiver signal received from a respective one of acoustic receivers R.sub.1, R.sub.2, R.sub.3, and R.sub.n, such as a difference in time between time-valued locations of one or more identified features of the signals, such as one or more of a maximum, a minimum, a zero-crossing, or other identified features.); determine, for each of (Ell (US 20200256888 A1): [0008] The effects of sound propagation speed between the transmitter and the receivers is separated from airflow velocity based on measured times of flight of the acoustic signal and the known distances and angles between the transmitter and each of the acoustic receivers.); estimate one or more of wind angle, speed of sound, Mach number, and true airspeed of the airflow about the exterior of the vehicle [0008] based on parameters of the best fit circle (Ell (US 20200256888 A1): [0008] Accordingly, the determined airflow velocity information is used to generate air data parameters (e.g., true airspeed, relative wind angle, Mach number, and static air temperature) as well as a direct measurement of the speed of sound through the airflow about the vehicle exterior.); and output the one or more of the wind angle, speed of sound, Mach number, and true airspeed for operational control of the vehicle (Ell (US 20200256888 A1): [ABS] The acoustic transmitter outputs the one or more of the true airspeed and the relative wind angle for operational control of the vehicle.).
Ell does not explicitly recite the terminology "the second acoustic transmitter is radially aligned with a fourth pair of acoustic receivers of the array to define a fourth radial line, the second acoustic transmitter is radially aligned with a fifth pair of acoustic receivers of the array to define a fifth radial line". However, disclose a first acoustic transmitter is radially aligned with a first pair of acoustic receivers of the array to define a first radial line, and incorporating a second acoustic air data sensing system [0015]. Which reads on the claim limitation of duplicating components.

Ell does not explicitly recite the terminology "the array is positioned to receive both the first and second acoustic signals". However, disclose an acoustic transmitter is radially aligned with a first pair of acoustic receivers of the array to define a first radial line for receiving acoustical signaling, and incorporating a second acoustic air data sensing system [0015], which is capable of duplicating a first signal.
Ell (US 20200256888 A1) does not explicitly disclose, estimate a best fit circle using a best fit algorithm and a polar form of each of the signal velocities, wherein the best fit circle has a center (cx, cy) and a radius cr on a representative x-y coordinate plane.
However, in the same field of endeavor, Ell (US 20190293677 A1) teaches, [0025] ...because the difference is associated with two acoustic receivers 180° apart. In one example, polynomial fit circuitry 48 determines the best least-squares polynomial fit about the two points…; also see ¶[0035] for determining best fit via RMS/least squares polynomial fit (i.e., best fit circle); [FIG. 1, 2, 7] the best fit circle has a center (cx, cy) and a radius cr on a representative x-y coordinate plane can be observed; polar coordinates can be converted to Cartesian and considered equivalent, for the benefit of determining airspeed and angle-of-attack without sensors susceptible to failures caused by icing.


REGARDING CLAIM 2, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1. Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) teaches best fit circle (supra), and further, Ell (US 20200256888 A1) teaches, the control circuitry is configured to determine the wind angle of the airflow about the exterior of the vehicle based on the parameters of the best fit circle according to the following equation: a = tan^-1(-c_y/-c_x): wherein a is the wind angle of the airflow about the exterior of the vehicle; wherein cx is an x-coordinate of the center of the best fit circle; and wherein cy is a y-coordinate of the center of the best fit circle (Ell (US 20200256888 A1): [see Claim 7]).
Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving displacement and orientation, as shown by Ell (US 20200256888 A1). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

REGARDING CLAIM 3, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20190293677 A1) also teaches, the control circuitry is configured to determine the speed of sound of the airflow about the exterior of the vehicle based on the parameters of the best fit circle according to the following equation: C_o = c_r: wherein Co is the speed of sound of the airflow about the exterior of the vehicle; and wherein cr is the radius of the best fit circle (Ell (US 20190293677 A1): [0025] ...because the difference is associated with two acoustic receivers 180° apart. In one example, polynomial fit circuitry 48 determines the best least-squares polynomial fit about the two points…; also see ¶[0035] for determining best fit via RMS/least squares polynomial fit (i.e., best fit circle); [FIG. 1, 2, 7] the best fit circle has a center (cx, cy) and a radius cr on a representative x-y coordinate plane can be observed; polar coordinates can be converted to Cartesian and considered equivalent;).
Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving displacement and orientation. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

REGARDING CLAIM 4, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20200256888 A1) also teaches, the control circuitry is configured to determine the Mach number of the airflow about the exterior (Ell (US 20200256888 A1): [see claim 17]).
Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving displacement and orientation, as shown by Ell (US 20200256888 A1). Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

REGARDING CLAIM 5, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20200256888 A1) also teaches, the control circuitry is configured to determine the true airspeed of the airflow about the exterior of the vehicle based on the parameters of the best fit circle according to the following equation: V = C_o M wherein V is the true airspeed of the airflow about the exterior of the vehicle; wherein Co is the speed of sound of the airflow about the exterior of the vehicle; and wherein M is the Mach number of the airflow about the exterior of the vehicle (Ell (US 20200256888 A1): [0037] equation 4 (matrix math: derive equation V = C_o M); and [0043] equ 8).
Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates 

REGARDING CLAIM 6, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20190293677 A1) also teaches, the control circuitry is configured to estimate a first best fit circle for the first set of acoustic receiver pairs and a second best fit circle for the second set of acoustic receiver pairs (Ell (US 20190293677 A1): [0025] ...because the difference is associated with two acoustic receivers 180° apart. In one example, polynomial fit circuitry 48 determines the best least-squares polynomial fit about the two points…; also see ¶[0035] for determining best fit via RMS/least squares polynomial fit (i.e., best fit circle); [FIG. 1, 2, 7] the best fit circle has a center (cx, cy) and a radius cr on a representative x-y coordinate plane can be observed; polar coordinates can be converted to Cartesian and considered equivalent).
Ell (US 20190293677 A1) does not explicitly recite the terminology “the control circuitry is configured to estimate a first best fit circle for the first set of acoustic receiver pairs and a second best fit circle for the second set of acoustic receiver pairs”. However, Ell (US 20200256888 A1) discloses a first and second acoustic air data sensing system, and Ell (US 20190293677 A1) discloses a process for a best fit circle, which capable of duplicating parts/process.

REGARDING CLAIM 8, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20200256888 A1) also teaches, the acoustic receivers of the array are positioned at a center and vertices of a regular pentagon such that each of the acoustic receivers of the array defines a point on two different ones of the radial lines (Ell (US 20200256888 A1): [FIG. 1]).
An arrangement of components without resulting in unexpected results is a design choice and of routine skill in the art.

REGARDING CLAIM 9, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, Ell (US 20200256888 A1) also teaches, the first acoustic signal has a first frequency and the second acoustic signal has a second frequency (Ell (US 20200256888 A1): [0015] a second acoustic air data sensing system 10 can be mounted on the aircraft in a second location (e.g., a top or bottom of the aircraft) that enables the second acoustic air data sensing system 10 to measure the relative wind angle corresponding to angle of sideslip of the aircraft. Accordingly, such multiple acoustic air data sensors 10 can provide air data parameter measurements corresponding to both angle of attack and angle of sideslip).
An arrangement of components without resulting in unexpected results is a design choice and of routine skill in the art.

REGARDING CLAIM 10, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 1, and further, the array of acoustic receivers is located (Ell (US 20200256888 A1): [FIG. 1]).

REGARDING CLAIMS 11-16 and 18-20, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied, limitations and motivations addressed (supra).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) as applied to claims 6 and 16 above, and further in view of Cronyn (US 9121860 B1).

REGARDING CLAIM 7, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) remains as applied above to claim 6, and further, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) teaches first and second systems and best fit circle. Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) do not explicitly disclose, detect a fault when a first radius of the first best fit circle and a second radius of the second best fit circle differ by a predetermined threshold; and remove outlier estimates corresponding to corrupted ones of the acoustic receivers when the fault is detected.
However, in the same field of endeavor, Cronyn teaches, [Col. 5, Ln. 25-30] Electronic second filter 120 is operatively connected to microphone 110 and is designed to suppress signals lower and higher in frequency than those contained within the synthesized acoustic signal, for the benefit of removing noise not associated with the acoustic signals.


REGARDING CLAIM 17, Ell (US 20200256888 A1) in view of Ell (US 20190293677 A1) and Cronyn remains as applied, limitations and motivations addressed. See claim 7 (supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ell (US 20200057092 A1)
Shannon (US 20210078722 A1)
Matheis (US 20200300882 A1)
Loschke (US 5585557 A)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663